     Case 1:20-cr-00164-DAD-BAM Document 28 Filed 07/20/21 Page 1 of 2


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
     Assistant Federal Defender
3    2300 Tulare Street, Suite 330
     Fresno, California 93721
4    Telephone: (559) 487-5561
5    Attorneys for Defendant
     VALENTIN VENEGAS-LOPEZ
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                        Case No. 1:20-cr-00164 DAD-BAM
12                   Plaintiff,                       SECOND STIPULATION TO CONTINUE
                                                      SENTENCING; ORDER
13
            v.
14
      VALENTIN VENEGAS-LOPEZ,                         DATE: August 16, 2021
15                                                    TIME:  10:00 a.m.
                     Defendant.                       JUDGE: Hon. Dale A. Drozd
16
17
18
19          IT IS HEREBY STIPULATED by and between the parties through their respective
20   counsel of record that the sentencing hearing scheduled for August 16, 2021 at 10:00 a.m., be
21   continued to October 18, 2021, at 10:00 a.m., before the Honorable Dale A. Drozd.
22   //
23   //
24   //
25   //
26   //
27   //
28   //
     Case 1:20-cr-00164-DAD-BAM Document 28 Filed 07/20/21 Page 2 of 2


1               The defense requires additional time to conduct investigation relating to sentencing. The
2    parties agree that a sentencing date of October 18, 2021, will allow sufficient time to complete
3    the necessary investigation. Accordingly, a continuance to October 18, 2021 is requested by the
4    parties.
5               IT IS SO STIPULATED.
6
      Dated: July 19, 2021
7                                                          /s/ Jaya Gupta
                                                           JAYA GUPTA
8                                                          Assistant Federal Defender
                                                           Counsel for Defendant Valentin Venegas-
9                                                          Lopez
10
      Dated: July 19, 2021                                 /s/ Joseph Barton
11
                                                           JOSEPH BARTON
12                                                         Assistant United States Attorney
                                                           Counsel for Plaintiff
13                                                         United States of America

14
15
                                                     ORDER
16
                Upon the Parties’ stipulation and for good cause shown, the sentencing scheduled for
17
     August 16, 2021 at 09:00 a.m. is continued to October 18, 2021, at 10:00 a.m., before the
18
     Honorable Dale A Drozd.
19
20   IT IS SO ORDERED.

21       Dated:       July 19, 2021
                                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
